DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 12/28/2020.

Response to Arguments
I. Status of the Claims
2.	Claims 1, 3-6, 8-15 and 17-22 are still pending. 
3. 	Claims 2, 7, and 16 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 07/28/2016 have been accepted.

II. Rejections Under 35 U.S.C. 101
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered and found persuasive based on the Examiner’s amendment below. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Examiner’s Note
8.	The new limitations of the examiner’s amendments below added to the independent claims 20-22 are explicitly and implicitly supported by the original claims and specifications, therefore, do not introduce new matter. 

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner’s amendment was given in a telephone interview with ROBERT TARCU, ESQ., (Reg. No.: 64622), on 01/21/2021.

11.	The claims are amended by the examiner as follows:

11.1, Claim-20
20. (Currently Amended) A magnetic resonance image reconstruction method, comprising: 
acquiring a k-space data group including a plurality of pieces of k-space data with undersampling in an axis of k-space and in an axis of time direction; 
rearranging the plurality of pieces of k-space data into a second order different from a first order in which the plurality of pieces of k-space data are acquired; 
performing a reconstruction process on the plurality of pieces of k-space data to generate an image group; and 
controlling a display to display a plurality of images in the image group, 
wherein the rearranging comprises rearranging the plurality of pieces of k-space data such that when the acquired k-space data group is periodically arranged, a function representing signal intensity of a plurality of images corresponding to a connection between two adjacent k-space data groups has continuity.

11.2, Claim-21
21. (Currently Amended) A magnetic resonance image reconstruction method, comprising: 
acquiring a k-space data group including a plurality of pieces of k-space data with undersampling in an axis of k-space and in an axis of time direction; 
rearranging the plurality of pieces of k-space data into a second order different from a first order in which the plurality of pieces of k-space data are acquired; 
performing a reconstruction process on the plurality of pieces of k-space data to generate an image group; and 
controlling a display to display a plurality of images in the image group, 
wherein the acquiring comprises setting a pattern of undersampling acquisition such that when the acquired k-space data group is periodically arranged, a function representing signal intensity of a plurality of images corresponding to a connection between two adjacent k-space data groups has continuity.

11.3, Claim-22
22. (Currently Amended) A magnetic resonance image reconstruction method, comprising: 
acquiring a plurality of pieces of k-space data with undersampling in at least one of axes of k-space and in a certain axis different from the axes of k-space; 
rearranging the plurality of pieces of k-space data into a second order different from a first order in which the plurality of pieces of k-space data are acquired; 
performing a reconstruction process on a rearranged k-space data group to generate an image group; and controlling a display to display a plurality of images in the image group, 
wherein the rearranging comprises rearranging the plurality of pieces of k-space data such that difference between signal intensity of an image corresponding to first k-space data and signal intensity of an image corresponding to last k-space data in the second order is smaller than difference between signal intensity of an image corresponding to first k-space data and signal intensity of an image corresponding to last k-space data in the first order.

Reasons for Allowability / Allowable Subject Matter
12. 	Claims 1, 3-6, 8-15 and 17-22 are allowed. Claims 2, 7, and 16 were cancelled. 

13.	The following is an examiner's statement of reasons for allowance: 

14. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the processing circuitry is further configured to rearrange the plurality of pieces of k-space data such that when the acquired k-space data group is periodically arranged, a function representing signal intensity of a plurality of images corresponding to a connection between two adjacent k-space data groups has continuity.

	Claims 4, 5, 9-15, 18 and 19 are allowed due to the fact that they are depending on claim 1.

15. 	Regarding claim 3, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the processing circuitry is further configured to set a pattern of undersampling acquisition such that when the acquired k-space data group is periodically arranged, a function representing signal intensity of a plurality of images corresponding to a connection between two adjacent k-space data groups has continuity.

	Claims 8 and 17 are allowed due to the fact that they are depending on claim 3.

16. 	Regarding claim 6,
wherein the processing circuitry is further configured to rearrange the plurality of pieces of k-space data such that a difference between a signal intensity of an image corresponding to first k-space data and a signal intensity of an image corresponding to last k-space data in the second order is smaller than a difference between a signal intensity of an image corresponding to first k-space data and a signal intensity of an image corresponding to last k-space data in the first order.

17. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the rearranging comprises rearranging the plurality of pieces of k-space data such that when the acquired k-space data group is periodically arranged, a function representing signal intensity of a plurality of images corresponding to a connection between two adjacent k-space data groups has continuity.

18. 	Regarding claim 21, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the acquiring comprises setting a pattern of undersampling acquisition such that when the acquired k-space data group is periodically arranged, a function representing signal intensity of a plurality of images corresponding to a connection between two adjacent k-space data groups has continuity.

19. 	Regarding claim 22, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the rearranging comprises rearranging the plurality of pieces of k-space data such that difference between signal intensity of an image corresponding to first k-space data and signal intensity of an image corresponding to last k-space data in the second order is smaller than difference between signal intensity of an image corresponding to first k-space data and signal intensity of an image corresponding to last k-space data in the first order.

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Lee (Pub. No.: US 2006/0062486) teaches “An optimal sampling pattern for variable density sampling of a continuous signal uses a statistical knowledge of the signal to determine an autocorrelation matrix from which a basis set is identified. Sampling is performed at locations determined from an eigenvector matrix, and the sampled output provides coefficients for the basis set. The reconstructed signal output is a summation of the multiplication of the coefficients and the basis set” (Abstract).
b)	ENGLUND (Pub. No.: US 2014/0160336) teaches “Techniques for lens-free imaging using optical resonance, including providing a series of standing waves indexed by a wave vector to an optical resonator having a predetermined dispersion relation. The intensity of the wavelengths corresponding to the standing waves can be measured with a photodetector. A magnitude and shift of the wave vector corresponding to each of the standing waves can be determined, and spatial information ink-space can be determined from the magnitude and shift of the wave vector corresponding to each of the standing waves using an inversion relationship. A transform can be applied to the spatial information to generate an image” (Abstract).
c)	Grodzki (Pub. No.: US 2014/0091796) teaches “a method and magnetic resonance (MR) system for the creation of an artifact-free image data set of an imaging area located in a measurement volume of the MR system, measurement data are acquired from which an image data is to be reconstructed, with gradients for spatially coding of the measurement data are ramped continuously over time to a strength desired for the acquisition of the measurement data, without abrupt changes in the gradient strength. The actual gradients present in the measurement volume are measured by a field mapping device in the measurement volume of the MR system. The trajectories along which k-space is 

21.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867